Wood, J. Appellant was convicted of an assault with intent to kill one Eli Evans. Counsel for appellant urged that the evidence was not sufficient to uphold the conviction. We have examined the record carefully, and in our opinion the evidence is ample to sustain the verdict. It is insisted also that the court erred in permitting witness Josephine Evans to give the number and names of her children, and to tell that appellant was the father of two of them. It appears that Josephine Evans was the stepdaughter of appellant. The prosecuting witness, Eli Evans, was visiting her at appellant’s house on the night of the assault. At that time they were not married. Josephine testified that on the night of the assault sometime after Eli left for his home, her stepfather came in, and she heard him tell her mother that “that fellow Evans would’nt tell no more lies on him.” The prosecuting witnes Eli Evans, testified positively that appellant assaulted him. Tl testimony of Josephine Evans showing the illicit relations betwec her and appellant was proper as tending to show a motive for' tl assault. Counsel contends further that the court erred in not pe mitting the defendant to ask the witness W. L. Jeffries the follov ing question: “After you heard that the defendant got two shel from his daughter-in-law [stepdaughter], did you not ask tl defendant about it?” And that the court erred in not letting tl: witness W. L. Jeffries answer the following question: “Did n< Foster Littlejohn tell you, while under arrest in Clarendon, th; he borrowed two shells from his daughter-in-law [stepdaughter and did he not tell you that he put the shells on the mantel pieo and that they were there now; and did you not go out there an get the shells ?” These questions were designed. to elicit sel: serving declarations, or might have done so, and the court rule correctly in not permitting the witness to answer them. The alleged remarks of counsel for the State which ar pressed upon us as reversible error are not preserved in the re cord, and there is nothing before us for decision on that ground. Finding no error, the judgment is affirmed.